Citation Nr: 0529424	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-16 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had service in the Army National Guard including 
one verified period of active duty from June 1962 to December 
1962 followed by annual two-week periods of active duty and 
active duty for training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 RO rating decision 
which denied service connection for right ear hearing loss 
and for tinnitus.  In September 2003, the veteran testified 
at a Travel Board hearing at the RO.  

In an April 2005 decision, the Board denied service 
connection for tinnitus.  The Board remanded the remaining 
issue on appeal for further development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.  

2.  The veteran's current right ear hearing loss began when 
he was serving regular periods of active duty for training 
and was exposed to acoustic trauma as part of that service.  


CONCLUSION OF LAW

Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military, naval, 
or air service" includes active duty, any period of active 
duty for training during which the individual was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred in or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

As noted above, the veteran had service in the Army National 
Guard including a verified period of active duty from June 
1962 to December 1962.  He also had additional periods of 
active duty and active duty for training.  The available 
service personnel records refer to duty in an engineer 
battalion as well as to a military occupational specialty 
listed as a wheel vehicle mechanic.  

The veteran's service medical records for his period of 
active duty for training from June 1962 to December 1962 
indicate that at the time of the February 1962 objective 
enlistment examination report, no defects were noted with 
respect to his right ear, and that his hearing was 15/15 on 
whispered voice testing and 15/15 on spoken voice testing in 
the right ear.  A December 1962 examination report also 
reflects no right ear defects.  Service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  As 
converted, the audiological evaluation performed in December 
1962 showed that pure tone thresholds in the right were 15, 
20, 20, 15, and 15 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  

The first clinical evidence of any right ear hearing loss is 
in a June 1967 testing report reflecting a routine medical 
examination conducted at the beginning of a two-week period 
of active duty for training.  The June 1967 objective 
examination report, for National Guard purposes, noted no 
right ear defects.  The audiological evaluation showed pure 
tone thresholds in the veteran's right ear of 45, 45, 75, and 
70 decibels at 500, 1000, 2000, and 4000 Hertz, converted 
from ASA units to ISO units.  Such results are indicative of 
right ear hearing loss as defined by 38 C.F.R. § 3.385.  A 
September 1974 objective examination report, also for 
National Guard purposes, indicated that there were no right 
ear defects.  The audiological evaluation, at that time, 
showed pure tone thresholds in the right ear of 25, 25, 64, 
and 90 decibels at 500, 1000, 200, and 4000 Hertz.  Those 
results are also indicative of right ear hearing loss as 
defined by 38 C.F.R. § 3.385.  

Subsequent private and VA treatment records also show 
treatment for right ear hearing loss.  An October 2001 VA 
treatment entry noted that the veteran reported that he had 
trouble hearing with his right ear.  He stated that he was 
exposed to noise from gunfire in basic training.  The 
examiner reported that the audiometric results for the right 
ear suggested a moderate to sloping profound sensorineural 
hearing loss.  The diagnosis was sensorineural hearing loss.  

A November 2001 report from the Tuscaloosa, Ear, Nose, and 
Throat Center, P.C., noted that the veteran had complained of 
decreased hearing for years.  It was noted that he reported a 
history of noise exposure in the military years ago, 
including from guns and machinery.  The diagnosis, at that 
time, was sensorineural hearing loss, asymptomatic.  An 
attached audiological report showed right ear hearing loss as 
defined by 38 C.F.R. § 3.385.  

A November 2001 statement from D. B. Rosenstiel, M.D., 
indicated that the veteran had a several year history of 
decreased hearing in both ears.  It was noted that the 
veteran did have a history of noise exposure in the military 
many years ago that included guns, machinery, and other 
equipment.  Dr. Rosenstiel stated that an audiogram and 
tympanogram revealed a hearing loss that was consistent with 
presbycusis and noise exposure sensorineural hearing loss.  

The evidence shows that the veteran has a current disability 
involving right ear hearing loss.  His hearing acuity was 
normal upon his entrance into the Alabama National Guard and 
upon his entrance onto the six month period of active service 
in 1962.  That he was exposed to acoustic trauma during 
periods of active duty and active duty for training is 
likewise established in the record, through logical inference 
from his service personnel records and through his sworn 
hearing testimony.  The evidence shows that he experienced a 
very significant, measurable decrease in right ear hearing 
acuity between December 1962 and June 1967.  Medical evidence 
supplies a nexus between hearing loss and events in service 
as well.  It is therefore the conclusion of the Board, 
therefore, that the veteran's currently-shown right ear 
hearing loss is related to his periods of active duty and 
active duty for training between 1962 and 1967.  The weight 
of the evidence supports the veteran's claim and the appeal 
is granted.


Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the veteran with the claim.  In a February 2002 
letter, an April 2003 statement of the case, a July 2003 
letter, at the September 2003 Board hearing, and in an August 
2005 supplemental statement of the case, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for right ear hearing loss.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statement of the case, and at the 
September 2003 Board hearing, have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App.  April 14, 2005).


ORDER

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  




	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


